Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.1 Page 1 of 56




 1 THE CHILDREN’S ADVOCACY INSTITUTE
   ROBERT C. FELLMETH, Cal. Bar No. 49897
 2 JESSICA HELDMAN, Cal. Bar No. 277761
   University of San Diego School of Law
 3 5998 Alcalá Park,
   San Diego, California 92110
 4 Telephone: 619.260.4806
   Facsimile: 619.260.4753
 5
   SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 6   A Limited Liability Partnership
       Including Professional Corporations
 7 TRAVIS J. ANDERSON, Cal. Bar No. 265540
   TREVOR S. MANN-O’HALLORAN, Cal. Bar No. 318594
 8 12275 El Camino Real, Suite 200
   San Diego, California 92130-4092
 9 Telephone: 858.720.8900
   Facsimile: 858.509.3691
10
11
                                     UNITED STATES DISTRICT COURT
12
                                SOUTHERN DISTRICT OF CALIFORNIA
13
14
   THE CHILDREN’S ADVOCACY                         COMPLAINT FOR
15 INSTITUTE,                                      DECLARATORY AND
                                                   INJUNCTIVE RELIEF FOR
16                      Plaintiff,                 VIOLATION OF THE FREEDOM
                                                   OF INFORMATION ACT, 5 U.S.C. §
17           v.                                    552
18 OFFICE OF REFUGEE
   RESETTLEMENT,                                        '19CV0462 GPC BGS
19 ADMINISTRATION FOR CHILDREN
   AND FAMILIES, United States
20 Department of Health and Human
   Services; UNITED STATES
21 IMMIGRATION AND CUSTOMS
   ENFORCEMENT, United States
22 Department of Homeland Security;
   UNITED STATES CUSTOMS AND
23 BORDER PROTECTION, United
   States Department of Homeland
24 Security; UNITED STATES
   DEPARTMENT OF HOMELAND
25 SECURITY.
26                      Defendants.
27
28
                                                          COMPLAINT FOR DECLARATORY AND
                                                 -1-                     INJUNCTIVE RELIEF
     SMRH:489536326.2
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.2 Page 2 of 56




 1                                          INTRODUCTION
 2           1.         Plaintiff The Children's Advocacy Institute (“Plaintiff”) brings this
 3 action against Defendants The Office of Refugee Resettlement (“ORR”), The
 4 Administration for Children and Families (“ACF”), United States Immigration and
 5 Customs Enforcement (“ICE”), United States Department of Homeland Security
 6 (“DHS”); and United States Customs and Border Protection (“CBP”) (collectively
 7 “Defendants”) to compel Defendants to release records in compliance with the
 8 Freedom of Information Act, 5 U.S.C. § 552 et seq. (“FOIA”).
 9           2.         On June 20, 2018, Plaintiff submitted three separate but substantively
10 identical FOIA requests on Defendants seeking records related to individuals
11 detained or arrested for suspected immigration violation upon their entry into the
12 United States from January 1, 2018-June 20, 2018. To date, Defendants have failed
13 to comply with FOIA's statutory deadlines, producing either limited and non-
14 responsive documents in response to Plaintiff’s request, or refusing to produce any
15 documents at all. Plaintiff now asks the Court for an injunction requiring
16 Defendants to promptly release the requested records and a declaration that
17 Defendants have failed to comply with FOIA.
18                                   JURISDICTION AND VENUE
19           3.         The Court has jurisdiction over this action pursuant to FOIA. 5 U.S.C.
20 § 552(a)(4)(B).
21           4.         Venue is proper as Plaintiff resides in this district. Id.; 28 U.S.C. §
22 1391(e).
23                                               PARTIES
24           5.         Plaintiff is a not-for-profit educational organization incorporated under
25 the laws of California and headquartered at 5998 Alcalá Park, San Diego, California
26 92110. Plaintiff conducts studies and publishes national reports on the status of
27 abused and neglected children. Through its offices in San Diego, Sacramento, and
28
                                                                  COMPLAINT FOR DECLARATORY AND
                                                     -2-                         INJUNCTIVE RELIEF
     SMRH:489536326.2
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.3 Page 3 of 56




 1 Washington D.C., Plaintiff advocates for legislation and rulemaking on behalf of
 2 these children and litigates to protect their rights.
 3           6.         Defendants ORR and ACF are components of the U.S. Department of
 4 Health and Human Services, an agency of the United States Government within the
 5 meaning of 5 U.S.C. § 552(f)(l) and headquartered at 330 C. Street, S.W.
 6 Washington, D.C. 20201. Defendant ACF oversees defendant ORR. On
 7 information and belief, ORR and ACF have records responsive to Plaintiff’s FOIA
 8 request in their possession, custody, or control.
 9           7.         Defendant DHS is an agency of the United States Government within
10 the meaning of 5 U.S.C. § 552(f)(l) and is headquartered at 245 Murray Lane, S.W.
11 Washington, D.C. 20528. ICE and CBP are components of DHS. On information
12 and belief, DHS, through its components ICE and CBP, has records responsive to
13 Plaintiff’s requests in its possession, custody, or control.
14                                     STATEMENT OF FACTS
15                      Plaintiff Validly Serves FOIA Requests on Defendants
16           8.         On June 20, 2018, Plaintiff submitted three separate but substantively
17 identical FOIA requests (the “Requests” or individually the “Request”) on
18 Defendants ACF (via ORR) and DHS (via its components ICE and CBP) seeking
19 access to the following documents related to detainees at the border:
20                1. Documents, including but not limited to databases, sufficient to
21                      demonstrate the number of adult persons detained or arrested upon
22                      detected entry into the United States for immigration related causes
23                      (hereinafter referred to as detainees), by month from January l, 2018 to
24                      the present day, as available, and the following information for each
25                      detainee:
26                         a. The respective bases for such detentions;
27                         b. Whether the detainee was charged with a crime, and if so which
28                            crime(s);
                                                                COMPLAINT FOR DECLARATORY AND
                                                    -3-                        INJUNCTIVE RELIEF
     SMRH:489536326.2
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.4 Page 4 of 56




 1                         c. The geographic area of entry or apprehension (i.e. the state, port
 2                            or nearest city where that encounter, seizure, or detention
 3                            occurred);
 4                         d. Whether the detainee was accompanied by minor children upon
 5                            apprehension; and
 6                         e. Whether the detainee has been appointed or retained legal
 7                            counsel.
 8                2. Documents, including but not limited to databases, sufficient to
 9                      demonstrate the number of minors (children under the age of 18)
10                      detained upon detected entry into the United States for immigration-
11                      related causes (hereinafter referred to as minor detainees), by month
12                      from January 1, 2018 to the present day, as available, and the following
13                      information for each minor detainee:
14                         a. Whether the minor detainee was accompanied by an adult at the
15                            time of detention;
16                                i. If the minor detainee was accompanied by an adult at the
17                                   time of his/her detention, whether the adult was identified
18                                   or believed to be the parent of the minor detainee;
19                         b. All locations in which the minor detainee has been held in
20                            custody;
21                         c. Languages spoken by the minor detainee;
22                         d. Country of origin of the minor detainee;
23                         e. Age at the time of the minor detainee's initial detention;
24                         f. Medical condition(s) of the minor detainee requiring treatment at
25                            the time of detention or while during detention;
26                                i. For minor detainees with medical condition(s) requiring
27                                   treatment at the time of detention or while during
28                                   detention, whether such treatment has been rendered; and
                                                                COMPLAINT FOR DECLARATORY AND
                                                    -4-                        INJUNCTIVE RELIEF
     SMRH:489536326.2
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.5 Page 5 of 56




 1                         g. Whether the minor detainee has been appointed or retained legal
 2                            counsel.
 3                3. For each minor detainee reflected in [the] response to Request 2(a) as
 4                      being accompanied by an adult at the time of detention, documents,
 5                      including but not limited to databases, sufficient to demonstrate the
 6                      following information:
 7                         a. Whether he/she was left in the custody of his/her accompanying
 8                            adult(s);
 9                         b. Whether he/she was tendered to a relative (other than the
10                            accompanying adult);
11                         c. Whether he/she was tendered to a non-relative adult sponsor;
12                         d. Whether he/she was physically barred from entry and is assumed
13                            to have left the U.S.;
14                         e. Whether he/she was put in the custody of any federal agency,
15                            and if so, which such agency has custody;
16                         f. Whether he/she was physically separated from his/her
17                            accompanying adult(s) for any period following his/her
18                            detention;
19                                i. For each minor detainee who was separated from his/her
20                                   accompanying adult(s) for any period following his/her
21                                   detention, the total length of time such separation has
22                                   taken place;
23                               ii. For each minor detainee who was separated from his/her
24                                   accompanying adult(s) for any period following his/her
25                                   detention, the number of times he/she has had any physical
26                                   contact with his/her accompanying adult(s) while in
27                                   detention and the total length of time of such contacts.
28
                                                                COMPLAINT FOR DECLARATORY AND
                                                       -5-                     INJUNCTIVE RELIEF
     SMRH:489536326.2
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.6 Page 6 of 56




 1                 4. Documents sufficient to demonstrate policies and procedures, formal or
 2                      informal, for determining the facilities or individuals who will have
 3                      custody over minor detainees who are separated from their parents or
 4                      accompanying adults.
 5                 5. Documents sufficient to demonstrate policies and procedures, formal or
 6                      informal, setting forth how minor detainees who have been separated
 7                      from their parents or accompanying adults are to be treated, and
 8                      assistance and services they are to receive, while in federal custody
 9                      (addressing concerns such as, but not limited to, ensuring safe and
10                      appropriate housing and bedding, clothing, meals, medical services,
11                      mental health treatment or counseling, supervision, education, and
12                      assistance with routine needs such as feeding, bathing and diapering).
13                 6. Documents sufficient to demonstrate policies and procedures, formal or
14                      informal, for tracking the custody locations for minor detainees who
15                      were separated from their parents or accompanying adults.
16                 7. Documents sufficient to demonstrate the number of formal or informal
17                      requests by detainees to be reunited with their minor detainee children
18                      being detained separately, and the outcome of each such request.
19                 8. Documents sufficient to demonstrate policies and procedures, formal or
20                      informal, for permitting detainees to communicate with their minor
21                      detainee children, if they are being detained separately.
22           9.         Attached as Exhibits A-C are true and correct copies of the Requests.
23       Defendants Fail To Respond, Or Respond Inadequately, To The Requests
24                                     Defendant ORR’s Response
25           10.        Defendant ORR did not respond to Plaintiff’s June 20, 2018 Request.
26 Plaintiff sent a follow-up letter on October 30, 2018 requesting a response.
27 Attached hereto as Exhibit D is a true and correct copy of that October 30, 2018
28 letter.
                                                                COMPLAINT FOR DECLARATORY AND
                                                     -6-                       INJUNCTIVE RELIEF
     SMRH:489536326.2
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.7 Page 7 of 56




 1           11.        To date, Defendant ORR has not responded to Plaintiff’s Request or
 2 Exhibit D, and has not produced records responsive to Plaintiff’s Request.
 3                                     Defendant ICE’s Response
 4           12.        On September 25, 2018, Defendant ICE produced 21 pages of
 5 documents in response to the Request. However, the documents lacked any
 6 information regarding individual detainees and were, accordingly, insufficient and
 7 non-responsive.
 8           13.        Plaintiff sent an appeal letter to Defendant ICE on October 30, 2018,
 9 indicating that ICE’s production was inadequate. Attached hereto as Exhibit E is a
10 true and correct copy of that October 30, 2018 letter. Defendant ICE responded to
11 Plaintiff’s appeal letter on December 12, 2018, indicating that Plaintiff’s appeal had
12 been remanded for processing and that a further document search would occur. The
13 response did not indicate which document requests, if any, would be honored.
14 Attached hereto as Exhibit F is a true and correct copy of that December 12, 2018
15 letter.
16           14.        On February 6, 2019 Plaintiff again wrote to ICE requesting a
17 responsive production; ICE responded that Plaintiff’s request was “in queue to have
18 responsive records returned[.]” Attached hereto as Exhibits G and H are true and
19 correct copies of Plaintiff’s letter and ICE’s response.
20           15.        To date, ICE has failed to provide any additional records, and has made
21 no determination as to which responsive documents will be produced.
22                                     Defendant CBP’s Response
23           16.        On August 2, 2018, Defendant CBP requested that Plaintiff narrow its
24 Request. Attached hereto as Exhibit I is a true and correct copy of that August 2,
25 2018 letter.
26           17.        In response, Plaintiff submitted a narrower amended request on August
27 13, 2018. Attached hereto as Exhibit J is a true and correct copy of that amended
28 request.
                                                               COMPLAINT FOR DECLARATORY AND
                                                    -7-                       INJUNCTIVE RELIEF
     SMRH:489536326.2
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.8 Page 8 of 56




 1           18.        Plaintiff sent a follow-up letter on October 30, 2018 requesting a
 2 response. Attached hereto as Exhibit K is a true and correct copy of that October
 3 30, 2018 letter.
 4           19.        To date, Defendant CBP has not responded to Exhibit K and has not
 5 produced records responsive to the Request.
 6                                 ===========================
 7           20.        Pursuant to 5 U.S.C. § 552(a)(6)(A)(i), Defendants were required to
 8 determine whether to comply with the request within twenty (20) business days and
 9 to notify Plaintiff immediately of its determination, the reasons therefor, and the
10 right to appeal any adverse determination.
11           21.        As of the date of this complaint, more than two months have elapsed
12 since any Defendant provided a determination regarding Plaintiff’s Request, appeal,
13 or amended Request. Specifically:
14                      • Defendant ORR has not responded to Plaintiff’s Request, has not
15                         produced documents responsive to Plaintiff’s Request, and did not
16                         provide a determination as to Plaintiff’s Request within 20 business
17                         days.
18                      • Defendant ICE has not produced documents responsive to Plaintiff’s
19                         appealed Request and did not provide a determination as to
20                         Plaintiff’s Request within 20 business days.
21                      • Defendant CBP has not produced documents responsive to
22                         Plaintiff’s amended Request and did not provide a determination as
23                         to Plaintiff’s Request within 20 business days.
24           22.        Defendants’ uniform failure to comply with the time limit set forth in 5
25 U.S.C. § 552(a)(6)(A)(i) constitutes a constructive denial of Plaintiff’s request,
26 satisfying Plaintiff’s requirement to exhaust administrative remedies. 5 U.S.C. §
27 552(a)(6)(C)(i).
28
                                                                COMPLAINT FOR DECLARATORY AND
                                                    -8-                        INJUNCTIVE RELIEF
     SMRH:489536326.2
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.9 Page 9 of 56




 1              FIRST CAUSE OF ACTION—FAILURE TO MAKE TIMELY
 2                                         DETERMINATION
 3           23.        Plaintiff repeats and realleges paragraphs 1-22 as if fully stated herein.
 4           24.        Defendants are subject to FOIA and must either 1) respond to a FOIA
 5 request with any disclosable records in their possession or 2) provide a lawful
 6 reason for withholding materials.
 7           25.        Defendants failed to properly respond to Plaintiff’s Requests within the
 8 statutorily mandated timeframe, in violation of FOIA. See 5 U.S.C. §§ 552(a)(6)(A),
 9 (6)(B).
10           26.        Plaintiff is entitled to its reasonable attorneys’ fees and costs under 5
11 U.S.C. § 552(a)(4)(E).
12     SECOND CAUSE OF ACTION—FAILURE TO PRODUCE RESPONSIVE
13                                              RECORDS
14           27.        Plaintiff repeats and realleges paragraphs 1-22 as if fully stated herein.
15           28.        Defendants failed to make reasonable efforts to search for records
16 responsive to the Requests, in violation of FOIA. See 5 U.S.C. § 552(a)(3).
17           29.        Defendants failed to disclose and produce any records responsive to the
18 Requests, in violation of FOIA. See 5 U.S.C. § 552(a)(3)(A.
19           30.        Defendants lacked a legal basis for withholding such records, in
20 violation of FOIA. See 5 U.S.C. §§ 552(a)(3)(A), (6)(A).
21           31.        Plaintiff is entitled to its reasonable attorneys’ fees and costs under 5
22 U.S.C. § 552(a)(4)(E).
23                                       RELIEF REQUESTED
24           WHEREFORE, Plaintiff respectfully requests that the Court:
25           1) Declare that Defendants violated FOIA by failing to produce the requested
26 records and failing to notify Plaintiff of any determination within the statutory
27 timeframe;
28
                                                                  COMPLAINT FOR DECLARATORY AND
                                                     -9-                         INJUNCTIVE RELIEF
     SMRH:489536326.2
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.10 Page 10 of 56




  1           (2) Order Defendants to produce, by a date certain, any and all non-exempt
  2 records responsive to Plaintiff’s FOIA request;
  3           (3) Enjoin Defendants from continuing to withhold any and all non-exempt
  4 records responsive to Plaintiff’s FOIA request;
  5           (4) Grant Plaintiff an award of attorney's fees and other litigation costs
  6 reasonably incurred in this action pursuant to 5 U.S.C. § 552(a)(4)(E); and
  7           (5) Grant Plaintiff such other relief as the Court deems just and proper
  8
  9 Dated: March 11, 2019
 10                                  SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 11
 12
                                     By                   /s/ Travis J. Anderson
 13                                                      TRAVIS J. ANDERSON
 14
                                              Counsel for The Children’s Advocacy Institute
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                              COMPLAINT FOR DECLARATORY AND
                                                 -10-                        INJUNCTIVE RELIEF
      SMRH:489536326.2
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.11 Page 11 of 56




                       EXHIBIT A




                      EXHIBIT A
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.12   Page 12 of 56
                                                         CENTER FOR PUBLIC INTEREST LAW
                                                                        CHILDREN’S ADVOCACY INSTITUTE
                                                                        University of San Diego School of Law
                                                                        5998 Alcalá Park
                                                                        San Diego, CA 92110-2492
                                                                        P: (619) 260-4806 / F: (619) 260-4753
                                                                        2751 Kroy Way
                                                                        Sacramento, CA 95817 / P: (916) 844-5646
                                                                        727 15th Street NW, 12th Floor
                                                                        Washington DC, 20005 / P: (917) 371-5191
                                                                        www.cpil.org / www.caichildlaw.org


June 20, 2018

 Office of Refugee Resettlement
 Administration for Children and Families
 U.S. Department of Health & Human
 Services
 Mary E. Switzer Building
 330 C ST SW, Room 5123
 Washington DC 20201
 Requests.DUCS@acf.hhs.gov

RE:    Freedom of Information Act Request

To whom it may concern:

       Pursuant to 5 U.S.C. § 552, the Children’s Advocacy Institute and the Center for Public
Interest Law hereby request that Office of Refugee Resettlement provide documents
responsive to the requests listed below.

        All of the information requested pertains only to the period from January 1, 2018 to
the present. For requests 1, 2, and 3, responsive information may be provided in the form of
existing documents that include the numbers requested by month or of any particular period
if not available by month. Documents may be redacted to remove any individuals’ names or
other identifying information. Where the information is provided in a single document or
single set of documents, other documents with the same information need not be produced.
Where possible, it is preferable that documents be provided in electronic format.

       If there are questions pertaining to the meaning of the requests below, or if
information is sought to expedite or make your production less costly or time consuming, we
are well aware of the importance of your work and we would cooperatively strive to clarify
matters to facilitate your efficient response.

DOCUMENT REQUESTS

1. Documents, including but not limited to databases, sufficient to demonstrate the number
   of adult persons detained or arrested upon detected entry into the United States for
   immigration-related causes (hereinafter referred to as detainees), by month from January
   1, 2018 to the present day, as available, and the following information for each detainee:

       a. The respective bases for such detentions;
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.13 Page 13 of 56

Office of Refugee Resettlement
Page 2

       b. Whether the detainee was charged with a crime, and if so which crime(s);
       c. The geographic area of entry or apprehension (i.e. the state, port or nearest city
          where that encounter, seizure, or detention occurred);
       d. Whether the detainee was accompanied by minor children upon apprehension; and
       e. Whether the detainee has been appointed or retained legal counsel.

2. Documents, including but not limited to databases, sufficient to demonstrate the number
   of minors (children under the age of 18) detained upon detected entry into the United
   States for immigration-related causes (hereinafter referred to as minor detainees), by
   month from January 1, 2018 to the present day, as available, and the following information
   for each minor detainee:

       a. Whether the minor detainee was accompanied by an adult at the time of detention;
            i. If the minor detainee was accompanied by an adult at the time of his/her
                  detention, whether the adult was identified or believed to be the parent of
                  the minor detainee;
       b. All locations in which the minor detainee has been held in custody;
       c. Languages spoken by the minor detainee;
       d. Country of origin of the minor detainee;
       e. Age at the time of the minor detainee’s initial detention;
       f. Medical condition(s) of the minor detainee requiring treatment at the time of
          detention or while during detention;
               i. For minor detainees with medical condition(s) requiring treatment at the
                  time of detention or while during detention, whether such treatment has
                  been rendered; and
       g. Whether the minor detainee has been appointed or retained legal counsel.

3. For each minor detainee reflected in your response to Request 2(a) as being accompanied
   by an adult at the time of detention, documents, including but not limited to databases,
   sufficient to demonstrate the following information:

       a. Whether he/she was left in the custody of his/her accompanying adult(s);
       b. Whether he/she was tendered to a relative (other than the accompanying adult);
       c. Whether he/she was tendered to a non-relative adult sponsor;
       d. Whether he/she was physically barred from entry and is assumed to have left the
          U.S.;
       e. Whether he/she was put in the custody of any federal agency, and if so, which such
          agency has custody;
       f. Whether he/she was physically separated from his/her accompanying adult(s) for
          any period following his/her detention;
               i. For each minor detainee who was separated from his/her accompanying
                  adult(s) for any period following his/her detention, the total length of time
                  such separation has taken place;
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.14 Page 14 of 56

Office of Refugee Resettlement
Page 3

              ii. For each minor detainee who was separated from his/her accompanying
                  adult(s) for any period following his/her detention, the number of times
                  he/she has had any physical contact with his/her accompanying adult(s)
                  while in detention and the total length of time of such contacts.

4. Documents sufficient to demonstrate policies and procedures, formal or informal, for
   determining the facilities or individuals who will have custody over minor detainees who
   are separated from their parents or accompanying adults.

5. Documents sufficient to demonstrate policies and procedures, formal or informal, setting
   forth how minor detainees who have been separated from their parents or accompanying
   adults are to be treated, and assistance and services they are to receive, while in federal
   custody (addressing concerns such as, but not limited to, ensuring safe and appropriate
   housing and bedding, clothing, meals, medical services, mental health treatment or
   counseling, supervision, education, and assistance with routine needs such as feeding,
   bathing and diapering).

6. Documents sufficient to demonstrate policies and procedures, formal or informal, for
   tracking the custody locations for minor detainees who were separated from their parents
   or accompanying adults.

7. Documents sufficient to demonstrate the number of formal or informal requests by
   detainees to be reunited with their minor detainee children being detained separately, and
   the outcome of each such request.

8. Documents sufficient to demonstrate policies and procedures, formal or informal, for
   permitting detainees to communicate with their minor detainee children, if they are being
   detained separately.

Please feel free to contact our office at 619/260-4806 for any questions or clarification about
the requests above.
                                             Very Sincerely,




                                           Robert C. Fellmeth
                                           Price Professor of Public Interest Law
                                           University of San Diego School of Law
                                           Executive Director, Center for Public Interest Law
                                                  and Children’s Advocacy Institute
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.15 Page 15 of 56




                       EXHIBIT B




                       EXHIBIT B
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.16   Page 16 of 56
                                                         CENTER FOR PUBLIC INTEREST LAW
                                                                        CHILDREN’S ADVOCACY INSTITUTE
                                                                        University of San Diego School of Law
                                                                        5998 Alcalá Park
                                                                        San Diego, CA 92110-2492
                                                                        P: (619) 260-4806 / F: (619) 260-4753
                                                                        2751 Kroy Way
                                                                        Sacramento, CA 95817 / P: (916) 844-5646
                                                                        727 15th Street NW, 12th Floor
                                                                        Washington DC, 20005 / P: (917) 371-5191
                                                                        www.cpil.org / www.caichildlaw.org




June 20, 2018

 U.S. Immigration and Customs Enforcement
 Freedom of Information Act Office
 500 12th Street, S.W., Stop 5009
 Washington, D.C. 20536-5009
 ICE-FOIA@dhs.gov


RE:    Freedom of Information Act Request

To whom it may concern:

       Pursuant to 5 U.S.C. § 552, the Children’s Advocacy Institute and the Center for Public
Interest Law hereby request that U.S. Immigration and Customs Enforcement provide
documents responsive to the requests listed below.

        All of the information requested pertains only to the period from January 1, 2018 to
the present. For requests 1, 2, and 3, responsive information may be provided in the form of
existing documents that include the numbers requested by month or of any particular period
if not available by month. Documents may be redacted to remove any individuals’ names or
other identifying information. Where the information is provided in a single document or
single set of documents, other documents with the same information need not be produced.
Where possible, it is preferable that documents be provided in electronic format.

       If there are questions pertaining to the meaning of the requests below, or if
information is sought to expedite or make your production less costly or time consuming, we
are well aware of the importance of your work and we would cooperatively strive to clarify
matters to facilitate your efficient response.

DOCUMENT REQUESTS

1. Documents, including but not limited to databases, sufficient to demonstrate the number
   of adult persons detained or arrested upon detected entry into the United States for
   immigration-related causes (hereinafter referred to as detainees), by month from January
   1, 2018 to the present day, as available, and the following information for each detainee:

       a. The respective bases for such detentions;
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.17 Page 17 of 56



       b. Whether the detainee was charged with a crime, and if so which crime(s);
       c. The geographic area of entry or apprehension (i.e. the state, port or nearest city
          where that encounter, seizure, or detention occurred);
       d. Whether the detainee was accompanied by minor children upon apprehension; and
       e. Whether the detainee has been appointed or retained legal counsel.

2. Documents, including but not limited to databases, sufficient to demonstrate the number
   of minors (children under the age of 18) detained upon detected entry into the United
   States for immigration-related causes (hereinafter referred to as minor detainees), by
   month from January 1, 2018 to the present day, as available, and the following information
   for each minor detainee:

       a. Whether the minor detainee was accompanied by an adult at the time of detention;
            i. If the minor detainee was accompanied by an adult at the time of his/her
                  detention, whether the adult was identified or believed to be the parent of
                  the minor detainee;
       b. All locations in which the minor detainee has been held in custody;
       c. Languages spoken by the minor detainee;
       d. Country of origin of the minor detainee;
       e. Age at the time of the minor detainee’s initial detention;
       f. Medical condition(s) of the minor detainee requiring treatment at the time of
          detention or while during detention;
               i. For minor detainees with medical condition(s) requiring treatment at the
                  time of detention or while during detention, whether such treatment has
                  been rendered; and
       g. Whether the minor detainee has been appointed or retained legal counsel.

3. For each minor detainee reflected in your response to Request 2(a) as being accompanied
   by an adult at the time of detention, documents, including but not limited to databases,
   sufficient to demonstrate the following information:

       a. Whether he/she was left in the custody of his/her accompanying adult(s);
       b. Whether he/she was tendered to a relative (other than the accompanying adult);
       c. Whether he/she was tendered to a non-relative adult sponsor;
       d. Whether he/she was physically barred from entry and is assumed to have left the
          U.S.;
       e. Whether he/she was put in the custody of any federal agency, and if so, which such
          agency has custody;
       f. Whether he/she was physically separated from his/her accompanying adult(s) for
          any period following his/her detention;
               i. For each minor detainee who was separated from his/her accompanying
                  adult(s) for any period following his/her detention, the total length of time
                  such separation has taken place;
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.18 Page 18 of 56



              ii. For each minor detainee who was separated from his/her accompanying
                  adult(s) for any period following his/her detention, the number of times
                  he/she has had any physical contact with his/her accompanying adult(s)
                  while in detention and the total length of time of such contacts.

4. Documents sufficient to demonstrate policies and procedures, formal or informal, for
   determining the facilities or individuals who will have custody over minor detainees who
   are separated from their parents or accompanying adults.

5. Documents sufficient to demonstrate policies and procedures, formal or informal, setting
   forth how minor detainees who have been separated from their parents or accompanying
   adults are to be treated, and assistance and services they are to receive, while in federal
   custody (addressing concerns such as, but not limited to, ensuring safe and appropriate
   housing and bedding, clothing, meals, medical services, mental health treatment or
   counseling, supervision, education, and assistance with routine needs such as feeding,
   bathing and diapering).

6. Documents sufficient to demonstrate policies and procedures, formal or informal, for
   tracking the custody locations for minor detainees who were separated from their parents
   or accompanying adults.

7. Documents sufficient to demonstrate the number of formal or informal requests by
   detainees to be reunited with their minor detainee children being detained separately, and
   the outcome of each such request.

8. Documents sufficient to demonstrate policies and procedures, formal or informal, for
   permitting detainees to communicate with their minor detainee children, if they are being
   detained separately.

Please feel free to contact our office at 619/260-4806 for any questions or clarification about
the requests above.

                                           Very Sincerely,




                                           Robert C. Fellmeth
                                           Price Professor of Public Interest Law
                                           University of San Diego School of Law
                                           Executive Director, Center for Public Interest Law
                                                  and Children’s Advocacy Institute
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.19 Page 19 of 56




                       EXHIBIT C




                      EXHIBIT C
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.20   Page 20 of 56
                                                         CENTER FOR PUBLIC INTEREST LAW
                                                                        CHILDREN’S ADVOCACY INSTITUTE
                                                                        University of San Diego School of Law
                                                                        5998 Alcalá Park
                                                                        San Diego, CA 92110-2492
                                                                        P: (619) 260-4806 / F: (619) 260-4753
                                                                        2751 Kroy Way
                                                                        Sacramento, CA 95817 / P: (916) 844-5646
                                                                        727 15th Street NW, 12th Floor
                                                                        Washington DC, 20005 / P: (917) 371-5191
                                                                        www.cpil.org / www.caichildlaw.org




June 20, 2018

 FOIA Officer
 U.S. Customs and Border Protection
 90 K Street, NW
 9th Floor, Mail Stop 1181
 Washington, DC 20229

RE:    Freedom of Information Act Request

To whom it may concern:

       Pursuant to 5 U.S.C. § 552, the Children’s Advocacy Institute and the Center for Public
Interest Law hereby request that U.S. Customs and Border Protection provide documents
responsive to the requests listed below.

        All of the information requested pertains only to the period from January 1, 2018 to
the present. For requests 1, 2, and 3, responsive information may be provided in the form of
existing documents that include the numbers requested by month or of any particular period
if not available by month. Documents may be redacted to remove any individuals’ names or
other identifying information. Where the information is provided in a single document or
single set of documents, other documents with the same information need not be produced.
Where possible, it is preferable that documents be provided in electronic format.

       If there are questions pertaining to the meaning of the requests below, or if
information is sought to expedite or make your production less costly or time consuming, we
are well aware of the importance of your work and we would cooperatively strive to clarify
matters to facilitate your efficient response.

DOCUMENT REQUESTS

1. Documents, including but not limited to databases, sufficient to demonstrate the number
   of adult persons detained or arrested upon detected entry into the United States for
   immigration-related causes (hereinafter referred to as detainees), by month from January
   1, 2018 to the present day, as available, and the following information for each detainee:

       a. The respective bases for such detentions;
       b. Whether the detainee was charged with a crime, and if so which crime(s);
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.21 Page 21 of 56

FOIA Officer
U.S. Customs and Border Protection
Page 2

       c. The geographic area of entry or apprehension (i.e. the state, port or nearest city
          where that encounter, seizure, or detention occurred);
       d. Whether the detainee was accompanied by minor children upon apprehension; and
       e. Whether the detainee has been appointed or retained legal counsel.

2. Documents, including but not limited to databases, sufficient to demonstrate the number
   of minors (children under the age of 18) detained upon detected entry into the United
   States for immigration-related causes (hereinafter referred to as minor detainees), by
   month from January 1, 2018 to the present day, as available, and the following information
   for each minor detainee:

       a. Whether the minor detainee was accompanied by an adult at the time of detention;
            i. If the minor detainee was accompanied by an adult at the time of his/her
                  detention, whether the adult was identified or believed to be the parent of
                  the minor detainee;
       b. All locations in which the minor detainee has been held in custody;
       c. Languages spoken by the minor detainee;
       d. Country of origin of the minor detainee;
       e. Age at the time of the minor detainee’s initial detention;
       f. Medical condition(s) of the minor detainee requiring treatment at the time of
          detention or while during detention;
               i. For minor detainees with medical condition(s) requiring treatment at the
                  time of detention or while during detention, whether such treatment has
                  been rendered; and
       g. Whether the minor detainee has been appointed or retained legal counsel.

3. For each minor detainee reflected in your response to Request 2(a) as being accompanied
   by an adult at the time of detention, documents, including but not limited to databases,
   sufficient to demonstrate the following information:

       a. Whether he/she was left in the custody of his/her accompanying adult(s);
       b. Whether he/she was tendered to a relative (other than the accompanying adult);
       c. Whether he/she was tendered to a non-relative adult sponsor;
       d. Whether he/she was physically barred from entry and is assumed to have left the
          U.S.;
       e. Whether he/she was put in the custody of any federal agency, and if so, which such
          agency has custody;
       f. Whether he/she was physically separated from his/her accompanying adult(s) for
          any period following his/her detention;
               i. For each minor detainee who was separated from his/her accompanying
                  adult(s) for any period following his/her detention, the total length of time
                  such separation has taken place;
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.22 Page 22 of 56

FOIA Officer
U.S. Customs and Border Protection
Page 3

               ii. For each minor detainee who was separated from his/her accompanying
                   adult(s) for any period following his/her detention, the number of times
                   he/she has had any physical contact with his/her accompanying adult(s)
                   while in detention and the total length of time of such contacts.

4. Documents sufficient to demonstrate policies and procedures, formal or informal, for
   determining the facilities or individuals who will have custody over minor detainees who
   are separated from their parents or accompanying adults.

5. Documents sufficient to demonstrate policies and procedures, formal or informal, setting
   forth how minor detainees who have been separated from their parents or accompanying
   adults are to be treated, and assistance and services they are to receive, while in federal
   custody (addressing concerns such as, but not limited to, ensuring safe and appropriate
   housing and bedding, clothing, meals, medical services, mental health treatment or
   counseling, supervision, education, and assistance with routine needs such as feeding,
   bathing and diapering).

6. Documents sufficient to demonstrate policies and procedures, formal or informal, for
   tracking the custody locations for minor detainees who were separated from their parents
   or accompanying adults.

7. Documents sufficient to demonstrate the number of formal or informal requests by
   detainees to be reunited with their minor detainee children being detained separately, and
   the outcome of each such request.

8. Documents sufficient to demonstrate policies and procedures, formal or informal, for
   permitting detainees to communicate with their minor detainee children, if they are being
   detained separately.


                                           Very Sincerely,




                                           Robert C. Fellmeth
                                           Price Professor of Public Interest Law
                                           University of San Diego School of Law
                                           Executive Director, Center for Public Interest Law
                                                  and Children’s Advocacy Institute
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.23 Page 23 of 56




                       EXHIBIT D




                      EXHIBIT D
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.24 Page 24 of 56

                                                                                  CENTER FOR PUBLIC INTEREST LAW
                                                                                  CHILDREN'S ADVOCACY INSTITUTE
                                                                                  Uni,·ersity of ~an Diego School of L~w
                                                                                  5998 Alcal:i Park
                                                                                  San Diego, CA 92110-2492
                                                                                  P: (619) 260.4806 / F: (619) 260-4753
                                                          Unive~                  2751 Kroy Way

                                                          ofSan DiegQ®            Sacramento, CA 95817 / P: (916) 844-5646
                                                                                  1023 15•h Street NW, Suite 40 I
                                                               SCHOOL OF LAW      Washington DC, 20005 / P: (917) 371-5191
                                                                                  www.cpil.org / WW\\'.caichildlaw.org

  October 30, 2018


  Office of Refugee Resettlement
  Administration for Children and Families (ACF)
  U.S. Department of Health & Human Services
  Mary E. Switzer Building
  330 CST SW, Room 5123
  Washington DC 20201


  RE: Freedom of Information Act Request 18-F-0261

  To whom it may concern:

         Pursuant to 5 U.S.C. § 552, the Children's Advocacy Institute and the Center for Public Interest
  Law hereby send a second and final request that the Administration for Children and Families provide
  documents responsive to the requests listed below.

         We note that a response to our original request has not been provided. We have received no
  documents from your office. If any of the questions below cannot be answered, please state the bases
  for nondisclosure and cite the category of law you are relying upon for choosing not to disclose the
  requested information. We have no objection to the redaction of names for identifying information.
  If we have received no answer within 30 days, we will assume the requested documents do not exist.

          All of the information requested pertains only to the period from January 1, 2018 to the
  present. For requests 1, 2, and 3, responsive information may be provided in the form of existing
  documents that include the numbers requested by month or of any particular period if not available
  by month. If numerical data cannot be provided nationally, then please provide the information
  requested by county, department, or a feasible division. \Ve reiterate that documents may be redacted
  to remove any individuals' names or other identifying information. Where the information is provided
  in a single document or single set of documents, other documents with the same information need
  not be produced. Where possible, it is preferable that documents be provided in electronic format.

         If there are questions pertaining to the meaning of the requests below, or if information is
  sought to expedite or make your production less costly or time consuming, we are well aware of the
  importance of your work and we would cooperatively strive to clarify matters to facilitate your efficient
  response.
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.25 Page 25 of 56



 Office of Refugee Resettlement
 Administration for Children and Families
 U.S. Department of Health & Human Services
 October 30, 2018
 Page 2


  DOCUMENT REQUESTS

     1. Documents, including but not limited to databases, sufficient to demonstrate:

             a.    The number of adult persons detained or arrested upon detected entry into the United
                   States for immigration-related causes (hereinafter referred to as detainees), by month
                   from January 1, 2018 to the present day, as available, and the following information
                   for each detainee:

                       1.    The respective bases for such detentions;

                       11.   \Vhether the detainee was charged with a crime, and if so, which crime(s);

                      111.   The geographic area of entry or apprehension (i.e. the state, port or nearest
                             city where that encounter, seizure, or detention occurred);

                      1v. Whether the detainee was accompanied by minor children upon apprehension;

                       v. \Vhether the detainee has been appointed or retained legal counsel; and

                      vi. Whether the detainee has a pending immigration case.

             b. The aggregate number of adult detainees deported between January 1, 2018-present.

     2. Documents, including but not limited to databases, sufficient to demonstrate:

              a.   The number of minors (children under the age of 18) detained upon detected entry
                   into the United States for immigration-related causes (hereinafter referred to as minor
                   detainees), by month from January 1, 2018 to the present day, as available, and the
                   following information for each minor detainee:

                        1.   The respective bases for such detentions;

                       11.   The length of detentions;

                      111.   \Vhether the rmnor detainee was charged with a cr1me, and if so which
                             crime(s);

                      1v. Whether the minor detainee was accompanied by an adult at the time of
                          detention;
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.26 Page 26 of 56



  Office of Refugee Resettlement
  Administration for Children and Families
  U.S. Department of Health & Human Services
  October 30, 2018
  Page 3


                                  1. If the minor detainee was accompanied by an adult at the time of
                                     detention, whether the adult was identified or believed to be the parent
                                     of the minor detainee;

                       v. All locations in which the minor detainee has been held in custody;

                                  1. The current location of the minor detainee;

                      vi. Languages spoken by the minor detainee;

                      vu. Country of origin of the minor detainee;

                     Vlll.    Age at the time of the minor detainee's initial detention;

                       ix.    Medical condition(s) of the minor detainee requiring treatment at the time of
                              detention or while during detention;

                                  1. For minor detainees with medical condition(s) requiring treatment at
                                     the time of detention or while during detention, whether such
                                     treatment has been rendered;

                        x. \Vhether the minor detainee has been appointed or retained legal counsel; and

                       x1.    Whether the minor detainee has a pending immigration case.

               b. The aggregate numbers within the time frame of January 1, 2018 to present pertaining
                  to:

                         1.   The number of minor detainees who were unaccompanied by an adult;

                        11.   The number of minor detainees deported;

      3. For each minor detainee reflected in your response to Request 2(a)(iv) as being accompanied
         by an adult at the time of detention, documents, including but not limited to databases,
         sufficient to demonstrate the following information:

               a.   \Vhether the minor detainee was left in the custody of the accompanying adult(s);

               b. \Vhether the minor detainee was tendered to a relative (other than the accompanying
                  adult);

               c.   \Vhether the minor detainee was tendered to a non-relative adult sponsor;
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.27 Page 27 of 56



 Office of Refugee Resettlement
 Administration for Children and Families
 U.S. Department of Health & Human Services
 October 30, 2018
 Page 4


             d. \Vhether the minor detainee was referred to a social worker;

             e. If the minor detainee was released to an adult, whether the adult went through a
                background check, and what that background check consisted of, not limited to the
                following:

                       1.   Whether the adult had a criminal record;

                      11.   \Vhether the adult appeared on the National Sex Offender Public Registry;

                     111.   \Vhether the adult was a Mentally Disordered Sex Offender (MDSO);

                     1v. If the minor detainee was released to an adult that did not have a criminal
                         record, did not appear on the National Sex Offender Public Registry, or was
                         not an l\.1DSO, whether the check was followed up regularly;

             f.   Whether the minor detainee was physically barred from entry and is assumed to have
                  left the U.S.;

             g. \Vhether the minor detainee was put in the custody of any federal agency, and if so,
                which such agency has custody;

             h. Whether the minor detainee was physically separated from the accompanying adult(s)
                for any period following the minor detainee's detention;

                       1.   For each minor detainee who was separated from the accompanying adult(s)
                            for any period following the minor detainee's detention, the total length of
                            time such separation has taken place;

                      11.   For each minor detainee who was separated from the accompanying adult(s)
                            for any period following the minor detainee's detention, the number of times
                            the minor detainee has had any physical contact with the accompanying
                            adult(s) while in detention and the total length of time of such contacts.

                     111.   For each minor detainee who was separated from the minor detainee's
                            parent(s) for any period following the minor detainee's detention, the total
                            length of time such separation has taken place;

                     1v. For each minor detainee who was separated from the minor detainee's
                         parent(s) for any period following the minor detainee's detention, the number
                         of times the minor detainee has had physical contact with the minor detainee's
                         parent(s) while in detention and the total length of time of such contacts;
'   .   Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.28 Page 28 of 56



          Office of Refugee Resettlement
          Administration for Children and Families
          U.S. Department of Health & Human Services
          October 30, 2018
          Page 5


              4. Documents sufficient to demonstrate policies and procedures, formal or informal, for
                 determining the facilities or individuals who will have custody over minor detainees who are
                 separated from their parents or accompanying adults.

              5. Documents sufficient to demonstrate policies and procedures, formal or informal, setting
                 forth how minor detainees who have been separated from their parents or accompanying
                 adults are to be treated, and assistance and services they are to receive, while in federal custody
                 (addressing concerns such as, but not limited to, ensuring safe and appropriate housing and
                 bedding, clothing, meals, medical services, mental health treatment or counseling, supervision,
                 education, and assistance with routine needs such as feeding, bathing, and diapering).

              6. Documents sufficient to demonstrate policies and procedures, formal or informal, for tracking
                 the custody locations for minor detainees who were separated from their parents or
                 accompanying adults.

              7. Documents sufficient to demonstrate the number of formal or informal requests by detainees
                 to be reunited with their minor detainee children being detained separately, and the outcome
                 of each such request.

              8. Documents sufficient to demonstrate policies and procedures, formal or informal, for
                 permitting detainees to communicate with their minor detainee children, if they are being
                 detained separately.

                  Please feel free to contact our office at 619-260-4806 for any questions or clarification about
          the requests above.

          Very sincerely,




          Robert C. Fellmeth
          Price Professor of Public Interest Law
          University of San Diego School of Law
          Executive Director, Center for Public Interest Law
          and Children's Advocacy Institute
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.29 Page 29 of 56




                       EXHIBIT E




                       EXHIBIT E
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.30 Page 30 of 56

                                                                                 CENTER FOR PUBLIC INTEREST LAW
                                                                                 CHILDREN'S ADVOCACY INSTITUTE
                                                                                 Uni,·crsity of San D iego School of L~w
                                                                                 5998 Alcala Park
                                                                                 San Diego, CA 92110-2492
                                                                                 P: (619) 260-4806 / F: (619) 260-4753
                                                         Unive~                  275 1 Kroy Way

                                                         of San DiegQe           Sacramento, C.\ 95817 / P: (916) 844-56-Ui
                                                                                 1023 15•• Street NW, Suite 401
                                                              SCHOOL OF LAW      \Vashin~on DC, 20005 / P: (?Ii) 371-5191
                                                                                 www.cpil.org / www.caichildlaw.org

 October 30, 2018


 U.S. Immigration and Customs Enforcement
 Office of the Principal Legal Advisor
 U.S. Department of Homeland Security
 500 12th Street, S.W, Mail Stop 5900
 Washington, D.C. 20536-5900

  RE: FOIA Appeal 2018-ICF0-477721

 To whom it may concern:

         Pursuant to 5 U.S.C. § 552, the Children's Advocacy Institute and the Center for Public Interest
  Law submit this letter as an appeal to the final response received from U.S. Immigration and Customs
  Enforcement (ICE) regarding the Freedom of Information Act (FOIA) Case Number 2018-ICF0-
  47721.

           We note that your response to our original and amended FOIA requests is inadequate. The
  response received on September 25, 2018 was insufficient in that it failed to address the vast majority
  of the information requested. FOIA exemptions 6 and 7(C), applied by ICE to our request, are
  misapplied. We are not requesting identifying information of individuals within the categories listed
  below. \Ve are not asking for the disclosure of names, email addresses, and phone numbers of DHS
  employees within the documents. We stress that a format free of personally identifiable information
  is sufficient.

          As part of this appeal, we restate below the information we are requesting, along with
  additional requests. If any of the questions below cannot be answered, please state the bases for
  nondisclosure and cite the category of law you are relying upon for choosing not to disclose the
  requested information. \Ve reiterate that we have no objection to the redaction of names for
  identifying information. If we have received no answer within 30 days, we will assume the requested
  documents do not exist.

          All of the information requested pertains only to the period from January 1, 2018 to the
  present. For requests 1, 2, and 3, responsive information may be provided in the form of existing
  documents that include the numbers requested by month or of any particular period if not available
  by month. If numerical data cannot be provided nationally, then please provide the information
  requested by county, department, or a feasible division. Documents may be redacted to remove any
  individuals' names or other identifying information. Where the information is provided in a single
  document or single set of documents, other documents with the same information need not be
  produced. Where possible, it is preferable that documents be provided in electronic format.
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.31 Page 31 of 56



 U.S. Immigration and Customs Enforcement
 October 30, 2018
 Page 2

        If there are questions pertaining to the meaning of the requests below, or if information is
 sought to expedite or make your production less costly or time consuming, we are well aware of the
 importance of your work and we would cooperatively strive to clarify matters to facilitate your efficient
 response.

 DOCUMENT REQUESTS

     l. Documents, including but not limited to databases, sufficient to demonstrate:

             a.   The number of adult persons detained or arrested upon detected entry into the United
                  States for immigration-related causes (hereinafter referred to as detainees), by month
                  from January 1, 2018 to the present day, as available, and the following information
                  for each detainee:

                       1. The respective bases for such detentions;

                      11.   Whether the detainee was charged with a crime, and if so, which crime(s);

                     111.   The geographic area of entry or apprehension (i.e. the state, port or nearest
                            city where that encounter, seizure, or detention occurred);

                     1v. \Vhether the detainee was accompanied by minor children upon apprehension;

                      v. Whether the detainee has been appointed or retained legal counsel; and

                     v1. Whether the detainee has a pending immigration case.

             b. The aggregate number of adult detainees deported between January 1, 2018-present.

     2. Documents, including but not limited to databases, sufficient to demonstrate:

             a.   The number of minors (children under the age of 18) detained upon detected entry
                  into the United States for immigration-related causes (hereinafter referred to as minor
                  detainees), by month from January 1, 2018 to the present day, as available, and the
                  following information for each minor detainee:

                       1. The respective bases for such detentions;

                      11.   The length of detentions;

                     111.   Whether the minor detainee was charged with a cr1me, and if so which
                            crime(s);

                     1v. \Vhether the minor detainee was accompanied by an adult at the time of
                         detention;
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.32 Page 32 of 56



 U.S. Immigration and Customs Enforcement
 October 30, 2018
 Page 3

                                1. If the minor detainee was accompanied by an adult at the time of
                                   detention, whether the adult was identified or believed to be the parent
                                   of the minor detainee;

                      v. All locations in which the minor detainee has been held in custody;

                                1. The current location of the minor detainee;

                     vi. Languages spoken by the minor detainee;

                    vu. Country of origin of the minor detainee;

                    Vlll.   Age at the time of the minor detainee's initial detention;

                     tx. Medical condition(s) of the minor detainee requiring treatment at the time of
                         detention or while during detention;

                                1. For minor detainees with medical condition(s) requiring treatment at
                                   the time of detention or while during detention, whether such
                                   treatment has been rendered;

                      x. Whether the minor detainee has been appointed or retained legal counsel; and

                      XL    Whether the minor detainee has a pending immigration case.

             b. The aggregate numbers within the timeframe of January 1, 2018 to present pertaining
                to:

                       1.   The number of minor detainees who were unaccompanied by an adult;

                      11.   The number of minor detainees deported;

     3. For each minor detainee reflected in your response to Request 2(a)(iv) as being accompanied
        by an adult at the time of detention, documents, including but not limited to databases,
        sufficient to demonstrate the following information:

             a.   Whether the minor detainee was left in the custody of the accompanying adult(s);

             b. \Vhether the minor detainee was tendered to a relative (other than the accompanying
                adult);

             c.   \Vhether the minor detainee was tendered to a non-relative adult sponsor;

              d. \Vhether the minor detainee was referred to a social worker;
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.33 Page 33 of 56



 U.S. Immigration and Customs Enforcement
 October 30, 2018
 Page 4

             e.   If the minor detainee was released to an adult, whether the adult went through a
                  background check, and what that background check consisted of, not limited to the
                  following:

                       1.   Whether the adult had a criminal record;

                      ii. Whether the adult appeared on the National Sex Offender Public Registry;

                     111.   Whether the adult was a Mentally Disordered Sex Offender (MDSO);

                     1v. If the minor detainee was released to an adult that did not have a criminal
                         record, did not appear on the National Sex Offender Public Registry, or was
                         not an lMDSO, whether the check was followed up regularly;

             f.   \Vhether the minor detainee was physically barred from entry and is assumed to have
                  left the U.S.;

             g. \Vhether the minor detainee was put in the custody of any federal agency, and if so,
                which such agency has custody;

             h. \Vhether the minor detainee was physically separated from the accompanying adult(s)
                for any period following the minor detainee's detention;

                       i. For each minor detainee who was separated from the accompanying adult(s)
                            for any period following the minor detainee's detention, the total length of
                            time such separation has taken place;

                      11.   For each minor detainee who was separated from the accompanying adult(s)
                            for any period following the minor detainee's detention, the number of times
                            the minor detainee has had any physical contact with the accompanying
                            adult(s) while in detention and the total length of time of such contacts.

                     111.   For each minor detainee who was separated from the minor detainee's
                            parent(s) for any period following the minor detainee's detention, the total
                            length of time such separation has taken place;

                     1v. For each minor detainee who was separated from the minor detainee's
                         parent(s) for any period following the minor detainee's detention, the number
                         of times the minor detainee has had physical contact with the minor detainee's
                         parent(s) while in detention and the total length of time of such contacts;

     4. Documents sufficient to demonstrate policies and procedures, formal or informal, for
        determining the facilities or individuals who will have custody over minor detainees who are
        separated from their parents or accompanying adults.
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.34 Page 34 of 56



 U.S. Immigration and Customs Enforcement
 October 30, 2018
 Page 5

     5. Documents sufficient to demonstrate policies and procedures, formal or informal, setting
        forth how minor detainees who have been separated from their parents or accompanying
        adults are to be treated, and assistance and services they are to receive, while in federal custody
        (addressing concerns such as, but not limited to, ensuring safe and appropriate housing and
        bedding, clothing, meals, medical services, mental health treatment or counseling, supervision,
        education, and assistance with routine needs such as feeding, bathing, and diapering).

     6. Documents sufficient to demonstrate policies and procedures, formal or informal, for tracking
        the custody locations for minor detainees who were separated from their parents or
        accompanying adults.

      7. Documents sufficient to demonstrate the number of formal or informal requests by detainees
         to be reunited with their minor detainee children being detained separately, and the outcome
         of each such request.

      8. Documents sufficient to demonstrate policies and procedures, formal or informal, for
         permitting detainees to communicate with their minor detainee children, if they are being
         detained separately.

  Please feel free to contact our office at 619-260-4806 for any questions or clarification about the
  requests above.

  Very sincerely,


   fb<-r. ~
  Robert C. Fellmeth
  Price Professor of Public Interest Law
  University of San Diego School of Law
  Executive Director, Center for Public Interest Law
  and Children's Advocacy Institute
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.35 Page 35 of 56




                       EXHIBIT F




                       EXHIBIT F
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.36 Page 36 of 56



                                                                         U.S. Department of Homeland Security
                                                                         500 12th St. SW; STOP 5009
                                                                         Washington, DC 20536-5009




                                                  December 12, 2018

Katie Gonzalez
University of San Diego School of Law
5998 Alcala Park
San Diego, CA 92110

RE:     2019-ICAP-00093; 2018-ICFO-47721

Dear Ms. Gonzalez:

This letter is in response to your letter dated October 30, 2018, received November 13, 2018, appealing
the U.S. Immigration and Customs Enforcement (ICE) Freedom of Information Act (FOIA) Office’s
response to your FOIA request dated June 20, 2018, seeking the following records:

        1. Documents, including but not limited to databases, sufficient to demonstrate the number of
           adult persons detained or arrested upon detected entry into the United States for immigration-
           related causes (hereinafter referred to as detainees), by month from January 1, 2018 to the
           present day, as available, and the following information for each detainee:
                a. The respective bases for such detentions;
                b. Whether the detainee was charged with a crime, and if so which crime(s);
                c. The geographic area of entry or apprehension (i.e. the state, port or nearest city where
                    that encounter, seizure, or detention occurred);
                d. Whether the detainee was accompanied by minor children upon apprehension; and
                e. Whether the detainee has been appointed or retained legal counsel.
        2. Documents, including but not limited to databases, sufficient to demonstrate the number of
           minors (children under the age of 18) detained upon detected entry into the United States for
           immigration-related causes (hereinafter referred to as minor detainees), by month from
           January 1, 2018 to the present day, as available, and the following information for each minor
           detainee:
                a. Whether the minor detainee was accompanied by an adult at the time of detention;

                          i. If the minor detainee was accompanied by an adult at the time of his/her
                             detention, whether the adult was identified or believed to be the parent of the
                             minor detainee;
                b.   All locations in which the minor detainee has been held in custody;
                c.   Languages spoken by the minor detainee;
                d.   Country of origin of the minor detainee;
                e.   Age at the time of the minor detainee’s initial detention;
                f.   Medical condition(s) of the minor detainee requiring treatment at the time of
                     detention or while during detention; i. For minor detainees with medical condition(s)
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.37 Page 37 of 56



                    requiring treatment at the time of detention or while during detention, whether such
                    treatment has been rendered; and
               g. Whether the minor detainee has been appointed or retained legal counsel.
      3.   For each minor detainee reflected in your response to Request 2(a) as being accompanied by
           an adult at the time of detention, documents, including but not limited to databases, sufficient
           to demonstrate the following information:
               a. Whether he/she was left in the custody of his/her accompanying adult(s);
               b. Whether he/she was tendered to a relative (other than the accompanying adult);
               c. Whether he/she was tendered to a non-relative adult sponsor;
               d. Whether he/she was physically barred from entry and is assumed to have left the
                    U.S.;
               e. Whether he/she was put in the custody of any federal agency, and if so, which such
                    agency has custody;
               f. Whether he/she was physically separated from his/her accompanying adult(s) for any
                    period following his/her detention;
                          i. For each minor detainee who was separated from his/her accompanying
                             adult(s) for any period following his/her detention, the total length of time
                             such separation has taken place;
                         ii. For each minor detainee who was separated from his/her accompanying
                             adult(s) for any period following his/her detention, the number of times
                             he/she has had any physical contact with his/her accompanying adult(s)
                             while in detention and the total length of time of such contacts.
      4.   Documents sufficient to demonstrate policies and procedures, formal or informal, for
           determining the facilities or individuals who will have custody over minor detainees who are
           separated from their parents or accompanying adults.
      5.   Documents sufficient to demonstrate policies and procedures, formal or informal, setting
           forth how minor detainees who have been separated from their parents or accompanying
           adults are to be treated, and assistance and services they are to receive, while in federal
           custody (addressing concerns such as, but not limited to, ensuring safe and appropriate
           housing and bedding, clothing, meals, medical services, mental health treatment or
           counseling, supervision, education, and assistance with routine needs such as feeding, bathing
           and diapering).
      6.   Documents sufficient to demonstrate policies and procedures, formal or informal, for tracking
           the custody locations for minor detainees who were separated from their parents or
           accompanying adults.
      7.   Documents sufficient to demonstrate the number of formal or informal requests by detainees
           to be reunited with their minor detainee children being detained separately, and the outcome
           of each such request.
      8.   Documents sufficient to demonstrate policies and procedures, formal or informal, for
           permitting detainees to communicate with their minor detainee children, if they are being
           detained separately.
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.38 Page 38 of 56



By email dated July 12, 2018, the ICE FOIA Office advised you that “In conducting a search for
responsive records, the ICE FOIA office has determined that further clarification is needed regarding your
request. There are over 10,000 medical records that would have to be pulled for documents related to your
request. This process will take years, due to the man power involved. We would also need a signed 3rd
party ID certification from each of the parents of whom you are seeking records about. IHSC can provide
reports from Berks and Dilley with the names and A#’s of minor detainees housed at these facilities
during the time specified. The PII would have to be redacted. We can, without providing the complete
medical records, provide a report of every clinical visit made by minors during the indicated time period
as well. By refining your request it will allow us to provide you with the documents in a much greater
time frame.”

By email dated July 16, 2018, you indicated that you were withdrawing portions of requests 2 and 5. By
letter dated September 25, 2018, the ICE FOIA Office advised you of the following:

        A search of the ICE Enforcement and Removal Operations (ERO) office for records
        responsive to your request produced 22 pages that are responsive to your request. After
        review of those documents, I have determined that 19 pages will be released in their
        entirety. Portions of the remaining 3 pages will be withheld pursuant to Exemptions of the
        FOIA as described below.

        In response to section 7 of your request, the Custody Programs Division (CPD) provided
        the following information. Between 4/1/2018 and 7/12/2018, ICE CPD received a total of
        286 inquiries/requests for reunification from 237 detainees. These inquiries/requests came
        in the form of phone calls from detainees to ICE ERO through the Detention Reporting and
        Information Line (DRIL). CPD can only provide this number of requests because at any
        time a detainee could also have submitted requests through local processes.

In your appeal letter, you appealed the adequacy of the search conducted by ICE.

With respect to the adequacy of ICE’s search, after a complete review of the administrative record, ICE
has determined that new search(es) or, modifications to the existing search(es), could be made. We are
therefore remanding your appeal to the ICE FOIA Office for processing and re-tasking to the appropriate
agency/office(s) to obtain any responsive documents. The ICE FOIA Office will respond directly to you.

The ICE FOIA Office also determined that portions of your request falls within purview of the U.S.
Customs and Border Patrol (CBP) and the Department of Health and Human Services Office of Refugee
Resettlement (ORR). Accordingly, the ICE FOIA Office is referring your FOIA request to CBP and
ORR to process and to provide a direct response to you.

Should you have any questions regarding this appeal remand, please contact ICE at ice-foia@dhs.gov. In
the subject line of the email please include the word “appeal,” your appeal number, which is 2019-ICAP-
00093, and the FOIA case number, which is 2018-ICFO-47721.
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.39 Page 39 of 56



                                        Sincerely,



                                        Erin Clifford
                                        Chief
                                        Government Information Law Division
                                        ICE Office of the Principal Legal Advisor
                                        U.S. Immigration and Customs Enforcement
                                        U.S. Department of Homeland Security
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.40 Page 40 of 56




                      EXHIBIT G




                      EXHIBIT G
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.41   Page 41 of 56
                                                         CENTER FOR PUBLIC INTEREST LAW
                                                                                 CHILDREN’S ADVOCACY INSTITUTE
                                                                                 University of San Diego School of Law
                                                                                 5998 Alcalá Park
                                                                                 San Diego, CA 92110-2492
                                                                                 P: (619) 260-4806 / F: (619) 260-4753
                                                                                 2751 Kroy Way
                                                                                 Sacramento, CA 95817 / P: (916) 844-5646
                                                                                 1023 15th Street NW, Suite 401
                                                                                 Washington DC, 20005 / P: (917) 371-5191
                                                                                 www.cpil.org / www.caichildlaw.org

February 6, 2019


U.S. Immigration and Customs Enforcement
Office of the Principal Legal Advisor
U.S. Department of Homeland Security
500 12th Street, S.W., Mail Stop 5900
Washington, D.C. 20536-5900

RE: 2019-ICAP-00093 (appeal); 2018-ICFO-47721 (FOIA case number)

To whom it may concern:

        On December 12, 2018, we received a letter from U.S. Immigration and Customs Enforcement
(ICE) responding to our appeal of the ICE FOIA Office’s response to our FOIA request dated June
20, 2018. Our appeal letter indicated that the record search done by ICE was inadequate, and the
December 12th letter from ICE indicated that new searches or modifications to the existing searches
could be made. The appeal was thus remanded to the ICE FOIA Office for processing and re-tasking
to the appropriate agency or office to obtain responsive documents.

        As of February 6th, we have received no further response from the ICE FOIA Office. More
than seven months have elapsed since our original request. Therefore, if no answer is received within
14 days of this letter, we will assume no further response is forthcoming.

Please feel free to contact our office at 619-260-4806 for any questions or clarification.

Very sincerely,




Robert C. Fellmeth
Price Professor of Public Interest Law
University of San Diego School of Law
Executive Director, Center for Public Interest Law
and Children’s Advocacy Institute
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.42 Page 42 of 56




                      EXHIBIT H




                      EXHIBIT H
2/19/2019                  University of San Diego Mail
            Case 3:19-cv-00462-GPC-BGS                  - RE: 2019-ICAP-00093
                                                   Document        1 Filed (appeal); 2018-ICFO-47721
                                                                              03/11/19     PageID.43 (FOIA Page
                                                                                                           case number)
                                                                                                                  43 of 56


                                                                                   Jessica Heldman <jheldman@sandiego.edu>



  RE: 2019-ICAP-00093 (appeal); 2018-ICFO-47721 (FOIA case number)
  1 message

  ICE-FOIA <ICE-FOIA@ice.dhs.gov>                                                                     Thu, Feb 14, 2019 at 7:40 AM
  To: Jessica Heldman <jheldman@sandiego.edu>


    Good afternoon,

    Your appeal is currently in the queue to have responsive records returned; the appropriate offices have
    been tasked.



    Sincerely,

    ICE/FOIA



    From: Jessica Heldman <jheldman@sandiego.edu>
    Sent: Wednesday, February 6, 2019 11:25 PM
    To: ice-foia@dhs.gov
    Subject: Re: 2019-ICAP-00093 (appeal); 2018-ICFO-47721 (FOIA case number)



    Attached please find a letter dated 2.6.19 regarding our appeal.



    Sincerely,



    Jessica Heldman



    --

    Jessica Heldman

    Fellmeth-Peterson Professor in Residence in Child Rights

    University of San Diego School of Law

    Children's Advocacy Institute

    5998 Alcala Park/San Diego, CA 92110

    619.260.4806/Fax 619.260.4753

    jheldman@sandiego.edu



    http://www.sandiego.edu/law

    www.caichildlaw.org


https://mail.google.com/mail/u/0?ik=b0d4c8a286&view=pt&search=all&permthid=thread-a%3Ar-1320695140999844278%7Cmsg-f%3A162545934202…   1/2
2/19/2019                  University of San Diego Mail
            Case 3:19-cv-00462-GPC-BGS                  - RE: 2019-ICAP-00093
                                                   Document        1 Filed (appeal); 2018-ICFO-47721
                                                                              03/11/19     PageID.44 (FOIA Page
                                                                                                           case number)
                                                                                                                  44 of 56




https://mail.google.com/mail/u/0?ik=b0d4c8a286&view=pt&search=all&permthid=thread-a%3Ar-1320695140999844278%7Cmsg-f%3A162545934202…   2/2
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.45 Page 45 of 56




                       EXHIBIT I




                       EXHIBIT I
      Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.46 Page 46 of 56
Robert C Fellmeth

Center for Public Interest Law

4998 Alcala Park University of San Diego School of Law San Diego CA 92110

08/02/2018

CBP-2018-065437

Dear Robert C Fellmeth,

After careful review of your FOIA request, CBP-2018-065437, we have determined that your request is too
broad in scope or did not specifically identify the records which you are seeking. FOIA is not a search
mechanism. Records must be described in reasonably sufficient detail to enable government employees who
are familiar with the subject area to locate records without placing an unreasonable burden upon the agency.
For this reason, §5.3(b) of the DHS regulations, 6 C.F.R. Part 5, require that you describe the records you are
seeking with as much information as possible to ensure that our search can locate them with a reasonable
amount of effort. Whenever possible, a request should include specific information about each record sought,
such as the event that would have created the record, a date range for the request, and subject matter of the
records. The FOIA does not require an agency to create new records, answer questions posed by requesters,
or attempt to interpret a request that does not identify specific records.

Specifically, of the 8 items you requested, items 1 and 2 seek records regarding adult persons detained or
arrested for immigration-related causes. CBP does not utilize this wording, as such a search can not be
initiated. Please clarify what you are referencing. Additionally, please note the additional items requested within
items 1 and 2 would require the production of mulitple thousands of records that would take months to acquire
and additional months to review in preparation for release. Please narrow the scope of the items or the
timeframe. Items 3, 4, 5, 6, 7 and 8 would not be maintained by CBP. For those items you would need to
contact the Department of Health and Human Services, Administration for Children and Families FOIA office.

This is not a denial of your request for records. Please resubmit your FOIA request, along with a more detailed
description of the records being sought, by logging into your existing FOIAOnline account or creating an
account at https://foiaonline.gov.

You may contact CBP's FOIA Public Liaison, Charlyse Hoskins, by sending an email via your FOIAonline
account, mailing a letter to 90 K St, NE MS 1181, Washington DC, 20229 or by calling 202-325-0150. The
FOIA Public Liaison is able to assist in advising on the requirements for submitting a request, assist with
narrowing the scope of a request, assist in reducing delays by advising the requester on the type of records to
request, suggesting agency offices that may have responsive records and receive questions or concerns about
the agency’s FOIA process. Please notate file number CBP-2018-065437 on any future correspondence to
CBP related to this request.

Additionally, you have a right to seek dispute resolution services from the Office of Government Information
Services (OGIS) which mediates disputes between FOIA requesters and Federal agencies as a non-exclusive
alternative to litigation. If you are requesting access to your own records (which is considered a Privacy Act
request), you should know that OGIS does not have the authority to handle requests made under the Privacy
Act of 1974. You may contact OGIS as follows: Office of Government Information Services, National Archives
and Records Administration, 8601 Adelphi Road-OGIS, College Park, Maryland 20740-6001, e-mail at
ogis@nara.gov; telephone at 202-741-5770; toll free at 1-877-684-6448; or facsimile at 202-741-5769.

Sincerely,

U.S. Customs and Border Protection
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.47 Page 47 of 56




                       EXHIBIT J




                       EXHIBIT J
2/19/2019                            University
            Case 3:19-cv-00462-GPC-BGS          of San Diego
                                         Document         1 Mail - FOIA
                                                             Filed      Request CBP-2018-065437
                                                                      03/11/19      PageID.48 Page 48 of 56


                                                                                  Jessica Heldman <jheldman@sandiego.edu>



  FOIA Request CBP-2018-065437
  1 message

  Robert C Fellmeth <cpil@sandiego.edu>                                                Mon, Aug 13, 2018 at 4:28 PM
  To: CBPFOIA@cbp.dhs.gov
  Cc: Jessica Heldman <jheldman@sandiego.edu>, Elisa Weichel <eweichel@sandiego.edu>, Katherine Gonzalez
  <katiegonzalez@sandiego.edu>, Melanie Delgado <mdelgado@sandiego.edu>

    August 13, 2018

    FOIA Officer
    U.S. Customs and Border Protection
    90 K Street, NW
    9th Floor, Mail Stop 1181
    Washington, DC 20229
    CBPFOIA@cbp.dhs.gov

    RE: FOIA Request CBP-2018-065437

    Dear FOIA Officer,

    Thank you for the email on August 2, 2018 requesting narrowing and clarification
    regarding our request made on June 20, 2018, number CBP-2018-065437. We have
    amended our request as follows:

    Item No. 1
    -We will substitute "adult persons detained or arrested upon detected entry into the United States,
    within California, Arizona, Texas, or New Mexico, for immigration violations and/or illegal entry"
    for the original language that read "adult persons detained or arrested upon detected entry into the
    United States for immigration-related causes." 
    -We will substitute "by month from April 1, 2018" for "by month from January 1, 2018."
    -We will withdraw (e) which asks whether the detainee has been appointed or retained
    legal counsel.

    Item No. 2
    -We will substitute "minors (children under the age of 18) detained upon detected entry into the
    United States, within California, Arizona, Texas, or New Mexico, for immigration violations and/or
    illegal entry" for the original language that read "minors (children under the age of 18) detained
    upon detected entry into the United States for immigration related causes."
    -We will substitute "by month from April 1, 2018" for "by month from January 1, 2018."
    -We will withdraw (g), which asks whether the minor detainee has been appointed or
    retained legal counsel.

    Item No. 3
https://mail.google.com/mail/u/0?ik=b0d4c8a286&view=pt&search=all&permthid=thread-f%3A1608728357535114978%7Cmsg-f%3A16087283575351… 1/3
2/19/2019                            University
            Case 3:19-cv-00462-GPC-BGS          of San Diego
                                         Document         1 Mail - FOIA
                                                             Filed      Request CBP-2018-065437
                                                                      03/11/19      PageID.49 Page 49 of 56
    -To clarify, we are requesting records specific to U.S. Customs and Border Protection,
    therefore, we amend our request to read: "For each minor detainee reflected in your
    response to Request 2(a) as being accompanied by an adult at the time of detention by
    U.S. Customs and Border Protection, documents, including but not limited to
    databases, sufficient to demonstrate the following information:
         a. Whether he/she was left in the custody of his/her accompanying adult when
         detained by U.S. Customs and Border Protection;
         b. Whether he/she was tendered to a relative (other than the accompanying adult)
         by U.S. Customs and Border Protection;
         c. Whether he/she was tendered to a non-relative adult sponsor by U.S. Customs
         and Border Protection;
         d. Whether he/she was physically barred from entry by U.S. Customs and Border
         Protection and is assumed to have left the U.S.;
         e. Whether he/she was put in the custody of any federal agency by U.S. Customs
         and Border Protection, and if so, which agency;
         f. Whether he/she was physically separated from his/her accompanying adult(s) for any period
         following his/her detention by U.S. Customs and Border Protection; (i) For each minor
         detainee who was separated from his/her accompanying adult(s) for any period by U.S.
         Customs and Border Protection, the total length of time such separation has taken place;


             (ii) For each minor detainee who was separated from his/her accompanying adult(s) for any
             period by U.S. Customs and Border Protection, the number of times he/she has had any
             physical contact with his/her accompanying adult(s) while in detention and the total length of
             time of such contacts.


    Items No. 4, 5, 6, and 8
    -To clarify, we are specifically requesting documents regarding U.S. Customs and Border Protection
    policies and procedures that relate to detention and custody of minors. Therefore, we amend our
    request to specify documents sufficient to demonstrate U.S. Customs and Border Protection policies
    and procedures.

    Item No. 7
    -To clarify, we are requesting records specific to U.S. Customs and Border Protection, therefore we
    amend our request to specify documents pertaining to requests made by detainees of U.S. Customs
    and Border Protection to U.S. Customs and Border Protection. 
    We hope this resolves any issues with the request and that it can proceed as quickly as possible. If
    you have any other questions or need further clarification , please do not hesitate to contact us. 

    Regards,




    Robert C. Fellmeth
https://mail.google.com/mail/u/0?ik=b0d4c8a286&view=pt&search=all&permthid=thread-f%3A1608728357535114978%7Cmsg-f%3A16087283575351… 2/3
2/19/2019                            University
            Case 3:19-cv-00462-GPC-BGS          of San Diego
                                         Document         1 Mail - FOIA
                                                             Filed      Request CBP-2018-065437
                                                                      03/11/19      PageID.50 Page 50 of 56
    Price Professor of Public Interest Law
    University of San Diego School of Law
    Executive Director, Center for Public Interest Law
    and Children’s Advocacy Institute




https://mail.google.com/mail/u/0?ik=b0d4c8a286&view=pt&search=all&permthid=thread-f%3A1608728357535114978%7Cmsg-f%3A16087283575351… 3/3
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.51 Page 51 of 56




                      EXHIBIT K




                      EXHIBIT K
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.52 Page 52 of 56
                                                                                  CENTER FOR PUBLIC INTEREST LAW
                                                                                  CHILDREN'S ADVOCACY INSTITUTE
                                                                                  UniYcrsity of San Diego School of Law
                                                                                  5998 Alcal:i Park
                                                                                  San Diego, CA 92110-2492
                                                                                  P: (619) 260-4806 / F: (619) 260-4753
                                                          Unive~                  2751 Kroy Way

                                                          oJSan DiegQ®            Sacramento, CA 95817 / P: (916) 844-5646
                                                                                  1023 IS•• Street NW, Suite 401
                                                              SCHOOL OF LAW       Washington DC, 20005 / P: (917) 37 1-5191
                                                                                  www.cpil.org/ www.c:iichildlaw.org

  October 30, 2018


  U.S. Customs and Border Protection
  FOIA Appeals, Policy and Litigation Branch
  90 K. Street, NW
  9th Floor, Mail Stop 1181
  Washington, DC 20229

  RE: FOIA Appeal CBP-2018-065437

  To whom it may concern:

          Pursuant to 5 U.S.C. § 552, the Children's Advocacy Institute and the Center for Public Interest
  Law submit this letter as an appeal to the final disposition by U.S. Customs and Border Protection
  regarding the Freedom of Information Act (FOIA) Case Number CBP-2018-065437.

          We amended our original request of 8/2/2018 in a letter sent 8/13/2018. We have received
  no documentation nor any correspondence in response to our amended request. Rather, the online
  portal simply describes our request as closed. We submit this appeal on the basis that your response
  to our original and amended FOIA requests is inadequate.

           As part of this appeal, we restate below the information we are requesting, along with
  additional requests. If any of the questions below cannot be answered, please state the bases for
  nondisclosure and cite the category of law you are relying upon for choosing not to disclose the
  requested information. We are not requesting identifying information of individuals within the
  categories listed below. We are not asking for the disclosure of names, email addresses, and phone
  numbers of DHS employees within the documents. We stress that a format free of personally
  identifiable information is sufficient. If we have received no answer within 30 days, we will assume
  the requested documents do not exist.

          All of the information requested pertains only to the period from January 1, 2018 to the
  present. For requests 1, 2, and 3, responsive information may be provided in the form of existing
  documents that include the numbers requested by month or of any particular period if not available
  by month. If numerical data cannot be provided nationally, then please provide the information
  requested by county, department, or a feasible division. We reiterate that documents may be redacted
  to remove any individuals' names or other identifying information. Where the information is provided
  in a single document or single set of documents, other documents with the same information need
  not be produced. Where possible, it is preferable that documents be provided in electronic format.

         If there are questions pertaining to the meaning of the requests below, or if information is
  sought to expedite or make your production less costly or time consuming, we are well aware of the
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.53 Page 53 of 56



 U.S. Customs and Border Protection
 October 30, 2018
 Page 2

 importance of your work and we would cooperatively strive to clarify matters to facilitate your efficient
 response.

 DOCUMENT REQUESTS

     1. Documents, including but not limited to databases, sufficient to demonstrate:

              a.   The number of adult persons detained or arrested upon detected entry into the United
                   States for immigration-related causes (hereinafter referred to as detainees), by month
                   from January 1, 2018 to the present day, as available, and the following information
                   for each detainee:

                        1.    The respective bases for such detentions;

                       11.    \Vhether the detainee was charged with a crime, and if so, which crime(s);

                      iii. The geographic area of entry or apprehension (i.e. the state, port or nearest
                           city where that encounter, seizure, or detention occurred);

                      1v. \Vhether the detainee was accompanied by minor children upon apprehension;

                       v. Whether the detainee has been appointed or retained legal counsel; and

                      vi. Whether the detainee has a pending immigration case.

              b. The aggregate number of adult detainees deported between January 1, 2018-present.

     2. Documents, including but not limited to databases, sufficient to demonstrate:

              a.   The number of minors (children under the age of 18) detained upon detected entry
                   into the United States for immigration-related causes (hereinafter referred to as minor
                   detainees), by month from January 1, 2018 to the present day, as available, and the
                   following information for each minor detainee:

                        1.    The respective bases for such detentions;

                       11.    The length of detentions;

                       111.   \Vhether the nunor detainee was charged with a crune, and if so which
                              crime(s);

                       1v. Whether the minor detainee was accompanied by an adult at the time of
                           detention;
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.54 Page 54 of 56



  U.S. Customs and Border Protection
  October 30, 2018
  Page 3

                                  1. If the minor detainee was accompanied by an adult at the time of
                                     detention, whether the adult was identified or believed to be the parent
                                     of the minor detainee;

                       v. All locations in which the minor detainee has been held in custody;

                                  1. The current location of the minor detainee;

                       v1. Languages spoken by the minor detainee;

                      vu. Country of origin of the minor detainee;

                      v111. Age at the time of the minor detainee's initial detention;

                       L"<:.   Medical condition(s) of the minor detainee requiring treatment at the time of
                               detention or while during detention;

                                  1. For minor detainees with medical condition(s) requiring treatment at
                                       the time of detention or while during detention, whether such
                                       treatment has been rendered;

                        x. \Vhether the minor detainee has been appointed or retained legal counsel; and

                       x1. \Vhether the minor detainee has a pending immigration case.

               b. The aggregate numbers within the timeframe of January 1, 2018 to present pertaining
                  to:

                          1. The number of minor detainees who were unaccompanied by an adult;

                        11.    The number of minor detainees deported;

      3. For each minor detainee reflected in your response to Request 2(a)(iv) as being accompanied
         by an adult at the time of detention, documents, including but not limited to databases,
         sufficient to demonstrate the following information:

               a.   \Vhether the minor detainee was left in the custody of the accompanying adult(s);

               b. \Vhether the minor detainee was tendered to a relative (other than the accompanying
                  adult);

               c.   \Vhether the minor detainee was tendered to a non-relative adult sponsor;

               d. \'(fhether the minor detainee was referred to a social worker;
Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.55 Page 55 of 56



  U.S. Customs and Border Protection
  October 30, 2018
  Page 4

               e.   If the minor detainee was released to an adult, whether the adult went through a
                    background check, and what that background check consisted of, not limited to the
                    following:

                        1.    Whether the adult had a criminal record;

                       ii. Whether the adult appeared on the National Sex Offender Public Registry;

                       iii. \Vhether the adult was a Mentally Disordered Sex Offender (MDSO);

                       1v. If the minor detainee was released to an adult that did not have a criminal
                           record, did not appear on the National Sex Offender Public Registry, or was
                           not an l\1DSO, whether the check was followed up regularly;

               f.   \Vhether the minor detainee was physically barred from entry and is assumed to have
                    left the U.S.;

               g. \Vhether the minor detainee was put in the custody of any federal agency, and if so,
                  which such agency has custody;

               h. \Vhether the minor detainee was physically separated from the accompanying adult(s)
                  for any period following the minor detainee's detention;

                        1.    For each minor detainee who was separated from the accompanying adult(s)
                              for any period following the minor detainee's detention, the total length of
                              time such separation has taken place;

                        11.   For each minor detainee who was separated from the accompanying adult(s)
                              for any period following the minor detainee's detention, the number of times
                              the minor detainee has had any physical contact with the accompanying
                              adult(s) while in detention and the total length of time of such contacts.

                       111.   For each minor detainee who was separated from the minor detainee's
                              parent(s) for any period following the minor detainee's detention, the total
                              length of time such separation has taken place;

                       1v. For each minor detainee who was separated from the minor detainee's
                           parent(s) for any period following the minor detainee's detention, the number
                           of times the minor detainee has had physical contact with the minor detainee's
                           parent(s) while in detention and the total length of time of such contacts;

       4. Documents sufficient to demonstrate policies and procedures, formal or informal, for
          determining the facilities or individuals who will have custody over minor detainees who are
          separated from their parents or accompanying adults.
.   ..   .   Case 3:19-cv-00462-GPC-BGS Document 1 Filed 03/11/19 PageID.56 Page 56 of 56



               U.S. Customs and Border Protection
               October 30, 2018
               Page 5

                   5. Documents sufficient to demonstrate policies and procedures, formal or informal, setting
                      forth how minor detainees who have been separated from their parents or accompanying
                      adults are to be treated, and assistance and services they are to receive, while in federal custody
                      (addressing concerns such as, but not limited to, ensuring safe and appropriate housing and
                      bedding, clothing, meals, medical services, mental health treatment or counseling, supervision,
                      education, and assistance with routine needs such as feeding, bathing, and diapering).

                   6. Documents sufficient to demonstrate policies and procedures, formal or informal, for tracking
                      the custody locations for minor detainees who were separated from their parents or
                      accompanying adults.

                   7. Documents sufficient to demonstrate the number of formal or informal requests by detainees
                      to be reunited with their minor detainee children being detained separately, and the outcome
                      of each such request.

                   8. Documents sufficient to demonstrate policies and procedures, formal or informal, for
                      permitting detainees to communicate with their minor detainee children, if they are being
                      detained separately.

                       Please feel free to contact our office at 619-260-4806 for any questions or clarification about
               the requests above.

               Very sincerely,

                ~bt,(.           ~
               Robert C. Fellrneth
               Price Professor of Public Interest Law
               University of San Diego School of Law
               Executive Director, Center for Public Interest Law
               and Children's Advocacy Institute
